DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Ross (Reg. No. 65,659) on June 2, 2022.

The application has been amended as follows: 

1.	(Currently Amended) For a gateway datapath that executes on a gateway device to implement tenant logical routers for a plurality of different tenant logical networks and process traffic between the tenant logical networks and an external network, a method for managing quality of service (QoS) for the plurality of tenant logical networks, the method comprising:
receiving a data message for a particular tenant logical network at the gateway device;
executing a set of processing stages to process the data message, the set of processing stages comprising a processing stage for a particular tenant logical router of the particular tenant logical network; and
as part of the processing stage for the particular tenant logical router, using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message, wherein (i) the QoS data structure specific to the particular tenant logical router is used to determine whether to allow each data message of a plurality of data messages for which the processing stage for the particular tenant logical router is executed, (ii) the gateway device stores at least one separate QoS data structure for each of a set of the tenant logical routers, and (iii) each respective QoS data structure for a respective tenant logical router comprises (1) a burst size parameter that specifies a maximum amount of data that the gateway device is allowed to process for the respective tenant logical network at peak bandwidth, (2) a bandwidth parameter that specifies a committed rate for the gateway device to process data for the respective tenant logical router, and (3) a token value that specifies a current amount of data that can be processed for the respective tenant logical router.

4.	(Canceled)

5.	(Currently Amended) The method of claim [[4]]1, 

6.	(Currently Amended) The method of claim 5, further comprising updating the token value of the QoS data structure for the particular tenant logical router by (i) subtracting from the token value the amount of data processed for the particular tenant logical router since a prior update to the token value and (ii) adding to the token value an amount of data equal to the bandwidth parameter of the QoS data structure for the particular tenant logical router multiplied by an amount of time from the prior update to the current updating of the token value.

12.	(Currently Amended) The method of claim 10, wherein each respective QoS data structure for a respective tenant logical router further comprises 

13.	(Currently Amended) The method of claim 12, further comprising, as part of the processing for the particular tenant logical router, updating the parameter for the particular core based on a size of the data message.

16.	(Currently Amended) The method of claim 15, further comprising executing an additional thread that is not tied to any of the available cores of the gateway device, wherein the additional thread updates the token values of the QoS data structures based on (i) the separate parameters of the QoS data structures for each available core and (ii) the bandwidth parameters of the QoS data structures.

17.	(Currently Amended) A non-transitory machine readable medium storing a gateway datapath program for execution by a set of processing cores of a gateway device to implement tenant logical routers for a plurality of different tenant logical networks and process traffic between the tenant logical networks and an external network, the gateway datapath program managing quality of service (QoS) for the plurality of tenant logical networks, the gateway datapath program comprising sets of instructions for:
receiving a data message for a particular tenant logical network at the gateway device;
executing a set of processing stages to process the data message, the set of processing stages comprising a processing stage for a particular tenant logical router of the particular tenant logical network; and
as part of the processing stage for the particular tenant logical router, using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message, wherein (i) the QoS data structure specific to the particular tenant logical router is used to determine whether to allow each data message of a plurality of data messages for which the processing stage for the particular tenant logical router is executed, [[and]] (ii) the gateway device stores at least one separate QoS data structure for each of a set of the tenant logical routers, and (iii) each respective QoS data structure for a respective tenant logical router comprises (1) a burst size parameter that specifies a maximum amount of data that the gateway device is allowed to process for the respective tenant logical network at peak bandwidth, (2) a bandwidth parameter that specifies a committed rate for the gateway device to process data for the respective tenant logical router, and (3) a token value that specifies a current amount of data that can be processed for the respective tenant logical router.

19.	(Currently Amended) The non-transitory machine readable medium of claim 17, wherein

22.	(Currently Amended) The non-transitory machine readable medium of claim 21, wherein each respective QoS data structure for a respective tenant logical router further comprises 

23.	(Currently Amended) The non-transitory machine readable medium of claim 22, wherein:
each respective available core executes a respective thread that is allowed to read the token values of the QoS data structures and write to the respective parameter for the respective core; and
the gateway datapath further comprises a set of instructions for executing an additional thread that is not tied to any of the available cores of the gateway device, wherein the additional thread updates the token values of the QoS data structures based on (i) the separate parameters of the QoS data structures for each available core and (ii) the bandwidth parameters of the QoS data structures.

Allowable Subject Matter
Claims 1 – 3, and 5 –23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

CASADO discloses logical switching element in the managed network receiving packet, and performs the processing pipeline that includes different stages for processing packet through a logical switching element that is implemented across a set of managed switching elements in the managed network, and the first stage of the processing pipeline determines the logical switching element to which the packets belong when the logical switching element receives the packet. However, CASADO does not explicitly disclose “as part of the processing stage for the particular tenant logical router, using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message, wherein (i) the QoS data structure specific to the particular tenant logical router is used to determine whether to allow each data message of a plurality of data messages for which the processing stage for the particular tenant logical router is executed, (ii) the gateway device stores at least one separate QoS data structure for each of a set of the tenant logical routers, and (iii) each respective QoS data structure for a respective tenant logical router comprises (1) a burst size parameter that specifies a maximum amount of data that the gateway device is allowed to process for the respective tenant logical network at peak bandwidth, (2) a bandwidth parameter that specifies a committed rate for the gateway device to process data for the respective tenant logical router, and (3) a token value that specifies a current amount of data that can be processed for the respective tenant logical router.”

BROWNE discloses computing device adds the received packet to the shared input ring buffer, where the shared input buffer includes multiple data ring slows that each include data and/or meta data relating to particular network packet, such as the ring slot metadata including fields or other data structures to hold QoS resource information. However, BROWNE does not explicitly disclose “receiving a data message for a particular tenant logical network at the gateway device; executing a set of processing stages to process the data message, the set of processing stages comprising a processing stage for a particular tenant logical router of the particular tenant logical network; and as part of the processing stage for the particular tenant logical router, using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message, wherein (i) the QoS data structure specific to the particular tenant logical router is used to determine whether to allow each data message of a plurality of data messages for which the processing stage for the particular tenant logical router is executed, (ii) the gateway device stores at least one separate QoS data structure for each of a set of the tenant logical routers, and (iii) each respective QoS data structure for a respective tenant logical router comprises (1) a burst size parameter that specifies a maximum amount of data that the gateway device is allowed to process for the respective tenant logical network at peak bandwidth, (2) a bandwidth parameter that specifies a committed rate for the gateway device to process data for the respective tenant logical router, and (3) a token value that specifies a current amount of data that can be processed for the respective tenant logical router.” 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving a data message for a particular tenant logical network at the gateway device; executing a set of processing stages to process the data message, the set of processing stages comprising a processing stage for a particular tenant logical router of the particular tenant logical network; and as part of the processing stage for the particular tenant logical router, using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message, wherein (i) the QoS data structure specific to the particular tenant logical router is used to determine whether to allow each data message of a plurality of data messages for which the processing stage for the particular tenant logical router is executed, (ii) the gateway device stores at least one separate QoS data structure for each of a set of the tenant logical routers, and (iii) each respective QoS data structure for a respective tenant logical router comprises (1) a burst size parameter that specifies a maximum amount of data that the gateway device is allowed to process for the respective tenant logical network at peak bandwidth, (2) a bandwidth parameter that specifies a committed rate for the gateway device to process data for the respective tenant logical router, and (3) a token value that specifies a current amount of data that can be processed for the respective tenant logical router” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 17.

Dependent claims 2, 3 – 16, and 18 – 23 further limit the allowed independent claims 1 and 17. Therefore, the instant claims are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BEGALL et al – the central routing logic enables the message receiving service center to pass the data packet via the central routing logic directly to a signaling unit of the plurality of signaling units with a highest probability of passing the data packet to the receiving device, where the central routing logic uses information shared between the plurality of signaling units and the central routing logic when determining to which signaling unit of the plurality of signaling units the data packet is to be passed, and the information derived from response signals to data packets from the central routing logic is stored in a QoS database
SHEN et al – the software defined wide area network (SD-WAN) controller receives a transmit location (TLOC) publication comprising a quality of service (QoS) attribute of one or more TLOCs configured on the branch edge router from each of the branch edge routers, determines a QoS policy based on the received TLOC publications,  and transmits the QoS policy to the aggregation edge routers 
ECKERT et al – the network element (NE) receives preferred path route (PPR) information that includes a PPR identifier (PPR-ID) and plurality of PPR-Path Description Elements (PPR-PDEs), where a PPR-PDE describes the egress NE includes a destination flag, an anycast PPR-ID, and an anycast group PPR-ID associated with the egress NE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468